Exhibit 10.10

Borders Group, Inc.
100 Phoenix Drive
Ann Arbor, Michigan 48108

March 30, 2009

Pershing Square Capital Management, L.P.
888 Seventh Avenue, 42nd Floor
New York, New York 10019

Attention:          William A. Ackman, Managing Member

                         Re:  Warrant Agreement

Ladies and Gentlemen:

     Reference is hereby made to the Warrant and Registration Rights Agreement
dated as of April 9, 2008 by and between Borders Group, Inc. (the “Company”) and
Computershare Inc. and Computershare Trust Company, N.A., as Warrant Agent (the
“Warrant Agreement”), pursuant to which Warrants to purchase Common Stock of the
Company were issued, and may in the future be issued, to Pershing Square Capital
Management, L.P., its Affiliates and certain of their respective managed funds
(collectively, “Pershing Square”). Capitalized terms used and not defined herein
shall have the meaning set forth in the Warrant Agreement.

     The Company and Pershing Square hereby agree that the Warrants shall only
be exercisable in the following amounts at the following times: (i) prior to
June 30, 2009, 3,675,000 Warrants, (ii) prior to September 30, 2009, 7,350,000
Warrants and (iii) prior to December 31, 2009, 11,025,000 Warrants. For the
avoidance of doubt, on or after December 31, 2009, all of the Warrants shall be
exercisable. Notwithstanding the foregoing, in the event of the earlier of (i) a
Change of Control Event, Public Stock Merger, Recapitalization Event or
Reorganization Event, or (ii) the public announcement by the Company or any
other party of such person’s intent to enter into a transaction, which if
consummated would constitute a Change of Control Event, Public Stock Merger,
Recapitalization Event or Reorganization Event, all of the Warrants shall
immediately become exercisable.

     The Company and Pershing Square also hereby acknowledge and agree that: (i)
as a result of the issuance of common stock to Pershing Square, L.P. pursuant to
the Subscription Agreement between Pershing Square, L.P. and the Company dated
as of the same date as this letter agreement, and in accordance with Section 5.6
of the Warrant Agreement, the Exercise Price has been adjusted to $0.65 per
share, which Exercise Price shall be subject to further adjustments to be made
on or prior to the date of exercise thereof as provided and in accordance with
the provisions of the Warrant Agreement, and (ii) the requirements of Section
5.10 of the Warrant Agreement in relation to the adjustment of the Exercise
Price to $0.65 per share shall be

--------------------------------------------------------------------------------

deemed satisfied in full, with respect to each Holder only, by this letter
agreement without any further action by the Company.

     The Company and Pershing Square hereby further agree that, the Company
shall comply with its obligations under Section 4.1 of the Warrant Agreement,
provided, that the reference to “October 1, 2008” in Section 4.1(a) shall be
deemed “June 30, 2009”, the reference to “January 1, 2009” in Section 4.1(a)
shall be deemed “September 30, 2009”, and the term “Registrable Securities”
shall be deemed to include, in addition to all Warrants and Common Stock
issuable under the Warrants, any other shares of Common Stock owned by Pershing
Square, from time to time.

     This letter agreement may not be amended or any provision hereof waived or
modified except by an instrument in writing signed by each of the parties
hereto. This letter agreement shall be governed by, and construed in accordance
with, the laws of the State of New York. This letter agreement may be executed
in any number of counterparts, each of which shall be an original and all of
which, when taken together, shall constitute one agreement.

--------------------------------------------------------------------------------

     Please indicate your agreement with the foregoing by executing a copy of
this letter and returning it to the undersigned.

Very truly yours,      BORDERS GROUP, INC.    By:  /s/ Mark Bierley    
                Name:  Mark Bierley Title:     Executive Vice President and
            Chief Financial Officer


Agreed to and accepted this  30th day of March, 2009      PERSHING SQUARE
CAPITAL MANAGEMENT, L.P.  By:  PS Management GP, LLC, its General Partner   
By:  /s/ Roy J. Katzovicz                                          Name:  Roy J.
Katzovicz  Title:  Authorized Signatory and Chief Legal Officer    By:  /s/
Nicholas Botta                                               Name:  Nicholas
Botta  Title:  Authorized Signatory and Chief Financial Officer 


--------------------------------------------------------------------------------